Case 1:19-cv-06530-RRM-VMS Document 25 Filed 08/19/20 Page 1 of 7 PagelD #: 97

’ Helen F. Dalton and Associates, P.C.

Attorneys at Law

 

 

 

80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
T. 718.263.9591 @ F. 718.263.9598

August 12, 2020

Via U.S. Mail

Ruben Sinchi

92 Wood Avenue
Mastic, New York 11950

Re: Cabrera et al v. Amendola Marble & Stone Center, Inc. et al
Docket No.: 19-cv-6530 (RRM)((VMS)

 

Mr. Sinchi:

Enclosed please find the docket and most recent order in the above referenced
matter. Please be advised that the parties have a conference scheduled for September 16,
2020 at 10:30am. .

Sincerely,

/s/
Roman Avshalumov, Esq.

 

 
 

8/12/2020 Case 1:19-Cv-06530-RRM-V Meester Bisa UPN WASrk FLIED RSUaSeARReleeag.xep! 7 PagelD #: 98

| U.S. District Court
] Eastern District of New York (Brooklyn)
| CIVIL DOCKET FOR CASE #: 1:19-cv-06530-RRM-VMS

Cabrera et al v. Amendola Marble & Stone Center, Inc. et al Date Filed: 11/19/2019
Assigned to: Judge Roslynn R. Mauskopf Jury Demand: Plaintiff
Referred to: Magistrate Judge Vera M. Scanlon Nature of Suit; 710 Labor: Fair Standards
Cause: 28:1331 Fed. Question Jurisdiction: Federal Question
Plaintiff
Pedro Cabrera represented by James Patrick Peter O'Donnell
80-02 Kew Gardens Road
Suite 601

Kew Gardens, NY 11415
718-263-9591

Email: jamespodonnell86@gmail.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Roman M. Avshalumov

Helen F. Dalton & Associates, P.C.
80-02 Kew Gardens Road

Suite 601

Kew Gardens, NY 11415
718-263-9591

Email: avshalumovr@yahoo.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Alfons D'Auria

Helen F. Dalton & Associates, P.C.
80-02 Kew Gardens Road

Ste 601

Kew Gardens, NY 11415
718-263-9591

Email: alfonsdauria@helendalton.com
ATTORNEY TO BE NOTICED

Janelle Jade Romero

Helen F. Dalton & Associates, P.C.
80-02 Kew Gardens Road

Ste 601

Kew Gardens, NY 11415
718-263-9591

Email: janellejromero19@gmail.com
ATTORNEY TO BE NOTICED

Plaintiff

Jesus Chale represented by James Patrick Peter O'Donnell
(See above for address)
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Roman M. Avshalumov

(See above for address)

LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Alfons D'Auria
(See above for address)
ATTORNEY TO BE NOTICED

Janelle Jade Romero
(See above for address)
ATTORNEY TO BE NOTICED

Plaintiff
Edison Bermeo Berrones represented by James Patrick Peter O'Donnell
individually and on behalf of all others similarly situated (See above for address)

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Roman M. Avshalumoy

(See above for address)

LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Alfons D'Auria
(See above for address)
ATTORNEY TO BE NOTICED

Janelle Jade Romero
(See above for address)
ATTORNEY TO BE NOTICED

Vv.
Defendant

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.p!?782025356092629-L_1_0-1 113

 
  

 

 

 

212020 Eastem District of New York - LIVE Database 1.3 (Revision 1.3.6)

Amendola Marble & Stone Center, Inc. represented by Nathan Aaron Shook
Giannasca & Shook PLLC

220 Ferris Avenue

White Plains, NY 10603
914-220-0216

Fax: 914-220-0217

Email: nshook@mgnslaw.com

LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Defendant
ABC Corporation
name of the corporation being fictitious and unknown to Plaintiffs
doing business as
Stone Logic
Defendant
Joseph Amendola represented by Nathan Aaron Shook
(See above for address)
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Defendant

Ruben Sinchi

Defendant

Victor Bautista
as individuals

 

Date Filed # | Docket Text

11/19/2019 i | COMPLAINT against All Defendants Was the Disclosure Statement on Civil Cover Sheet completed -no,, filed by Jesus Chale, Edison Bermeo Berrones, Pedro
Cabrera, (Attachments: # 1 Civil Cover Sheet) (Bowens, Priscilla) (Entered: 11/21/2019)

11/19/2019 2 | Summons Issued as to All Defendants. (Bowens, Priscilla) (Entered: 11/21/2019)
11/19/2019 FILING FEE: $ 400.00, receipt number 4653145579 (Bowens, Priscilla) (Entered: 11/21/2019)

11/21/2019 3 | In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1, the parties are notified that if all parties consent a United States magistrate
judge of this court is available to conduct all proceedings in this civil action including a (jury or nonjury) trial and to order the entry of a final judgment. Attached to
the Notice is a blank copy of the consent form that should be filled out, signed and filed electronically only if all parties wish to consent. The form may also be
accessed at the following link: http:/Avww.uscourts.gov/uscourts/FormsAndFees/F orms/AO085.pdf. You may withhold your consent without adverse substantive
consequences. Do NOT return or file the consent unless all parties have signed the consent. (Bowens, Priscilla) (Entered: 11/21/2019)

 

 

 

 

 

 

 

 

 

12/16/2019 4 | NOTICE of Appearance by Nathan Aaron Shook on behalf of Joseph Amendola, Amendola Marble & Stone Center, Inc. (aty to be noticed) (Shook, Nathan) (Entered:
12/16/2019)

12/20/2019 2 | Joint MOTION for Extension of Time to File Answer re i Complaint by Joseph Amendola, Amendola Marble & Stone Center, Inc.. (Shook, Nathan) (Entered:
12/20/2019)

12/23/2019 © | ORDER granting 5 Motion for Extension of Time to Answer as to Joseph Amendola and Amendola Marble & Stone Center, Inc. Defendants' deadline to answer the

Complaint or otherwise move is extended to 1/10/2020. SCHEDULING ORDER: As set forth in the attached Order, an Initial Conference is scheduled for 1/30/2020
at 11:30 AM before Magistrate Judge Scanlon in Courtroom 13A South. Plaintiffs' counsel is directed to confirm with Defendants' counsel that all necessary
participants are aware of this conference. In order to facilitate settlementdiscussions, Plaintiffs’ counsel is expected to provide Defendants' counsel with a detailed
calculation of damages at least one week prior to the Initial Conference. Counsel must complete the attached joint proposed scheduling order and file on ECF no later
than 1/23/2020. Any requests for adjournment must be made in writing on notice to opposing parties, and must disclose whether all parties consent. No request for
adjournment will be considered unless made at least forty-eight (48) hours before the scheduled conference unless in an emergency. Ordered by Magistrate Judge Vera
M. Scanlon on 12/23/2019. (Quinlan, Krista) (Entered: 12/23/2019)

01/14/2020 Re-SCHEDULING ORDER: Due to a scheduling conflict, the Initial Conference set for 1/30/2020 will begin at 4:00 PM (not 11:30 AM) in Courtroom 13A South
before Magistrate Judge Vera M. Scanlon. Counsel are to confirm amongst themselves that all are aware of this change. Ordered by Magistrate Judge Vera M. Scanlon
on 1/14/2020. (Quinlan, Krista) (Entered: 01/ 14/2020)

 

 

 

 

01/14/2020 7 | ANSWER to 1 Complaint by Joseph Amendola. (Shook, Nathan) (Entered: 01/14/2020)
01/14/2020 8 | ANSWER to 1 Complaint by Amendola Marble & Stone Center, Inc.. (Shook, Nathan) (Entered: 01/ 14/2020)
01/15/2020 2 | NOTICE of Appearance by James Patrick Peter O'Donnell on behalf of Edison Bermeo Berrones, Pedro Cabrera, Jesus Chale (aty to be noticed) (O'Donnell, James)

(Entered: 01/15/2020)

01/16/2020 40 | SUMMONS Retumed Executed by Jesus Chale, Edison Bermeo Berrones, Pedro Cabrera. Ruben Sinchi served on 1/4/2020, answer due 1/27/2020. (Avshalumov,
Roman) (Entered: 01/16/2020)

01/23/2020 L | Proposed Scheduling Order by Edison Bermeo Berrones, Pedro Cabrera, Jesus Chale (Avshalumov, Roman) (Entered: 01/23/2020)

 

 

 

01/24/2020 12 | SUMMONS Returned Executed by Jesus Chale, Edison Bermeo Berrones, Pedro Cabrera. ABC Corporation served on 1/18/2020, answer due 2/10/2020.
(Avshalumov, Roman) (Entered: 01/24/2020)

01/24/2020 13 | SUMMONS Returned Executed by Jesus Chale, Edison Bermeo Berrones, Pedro Cabrera, Victor Bautista served on 1/1 8/2020, answer due 2/10/2020. (Avshalumov,
Roman) (Entered: 01/24/2020)

01/30/2020 Minute Entry for proceedings held before Magistrate Judge Vera M. Scanlon:Initial Conference Hearing held on 1/30/2020 in Courtroom 13A South. James O'Donnell
appearing for Plaintiffs. Nathan Shook appearing for Defendants. See separate docket entry for Order issuing from this proceeding. (FTR Log #4:00-4:45,) (Quinlan,
Krista) (Entered: 02/03/2020)

01/30/2020 44 | SCHEDULING ORDER: As discussed during the 1/30/2020 conference (see attached order for additional detail and deadlines), an in person Status Conference is set
for 2/26/2020 at 4:00 PM in Courtroom 13A South before Magistrate Judge Vera M. Scanlon. Counsel will prepare the initial disclosures as discussed, including a job
list for 9-18-6/19 for Amendola; information about Red Stone; information about "Scott", the foreperson; information about Stone Logic and any interaction with Red
Stone or Amendola. Plaintiffs’ counsel will try to determine if the non-appearing defendants will participate. Ordered by Magistrate Judge Vera M. Scanlon on
1/30/2020. (Quinlan, Krista) (Entered: 02/03/2020)

02/2 1/2020 415 | MOTION to Adjourn Conference Scheduled jor February 26, 2020 by Edison Bermeo Berrones, Pedro Cabrera, Jesus Chale. (Avshalumov, Roman) (Entered:
02/21/2020)

02/24/2020 ORDER granting consent 15 Motion to Adjourn Conference. At the request of the parties, the 2/26/2020 Status Conference is rescheduled to 3/13/2020 at 3:30 PM in
Courtroom 13A South before Magistrate Judge Vera M. Scanlon. Counsel are to confirm amongst themselves that all are aware of this change. Ordered by Magistrate

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?782025356092629-L_1 _0-1 2/3

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Eastern District of NeW York - LIVE Database 7.3 (Revisidn 1.3.6)

Judge Vera M. Scanlon on 2/24/2020, (Quinlan, Krista) (Entered: 02/24/2020)

 

03/11/2020

RE-SCHEDULING ORDER: Counsel are advised that Status Conference is converted to a Telephone Conference set for 3/13/2020 at 3:30 PM before Magistrate
Judge Vera M. Scanlon. The Parties are to call 877-336-1829 and type in the access code 3581283. Ordered by Magistrate Judge Vera M. Scanlon on 3/11/2020.
(Quinlan, Krista) (Entered: 03/11/2020)

 

03/13/2020

Minute Entry for proceedings held before Magistrate Judge Vera M. Scanlon:Telephone Conference held on 3/13/2020. James O'Donnell and Alfons D'Auria
appearing for Plaintiffs. Nathan Shook appearing for Defendants. See separate docket entry for Order issuing from this proceeding. (FTR Log #3:35-3:57.) (Quinlan,
Krista) (Entered: 03/16/2020)

 

03/13/2020

SCHEDULING ORDER: As discussed during the 3/13/2020 conference (see attached order for additional detail and deadlines), all discovery must be completed by
10/16/2020. On or before 10/16/20202, the Parties will file a joint status report letter confirming that discovery is complete. On or before 1 1/13/2020, the Parties will
initiate any dispositive motions in accordance with the Individual Rules of the District Judge. On or before 12/11/2020, the Parties will file their joint Proposed Pretrial
Order. A Status Conference is set for 9/16/2020 at 10:30 AM in Courtroom 13A South before Magistrate Judge Vera M. Scanlon. Defendants Sinchi and Bautista are
in settlement discussions with Plaintiffs to settle. Any settlement would be subject to Cheeks. An answer must be filed by 4/30/2020. Counsel will engage in informal
discovery through 4/30/2020, Plaintiff to send a copy of the docket and order to Defendant Sinchi and Bautista and proof of service by 3/20/2020. Ordered by
Magistrate Judge Vera M. Scanlon on 3/13/2020. (Quinlan, Krista) (Entered: 03/ 16/2020)

 

03/16/2020

NOTICE of Appearance by Alfons D'Auria on behalf of Edison Bermeo Berrones, Pedra Cabrera, Jesus Chale (aty to be noticed) (D'Auria, Alfons) (Entered:
03/16/2020)

 

04/14/2020

STATUS REPORT ORDER: Plaintiff failed to file proof of service by 3/20/2020 as directed. Plaintiff to send a copy of the docket and order to Defendant Sinchi and
Bautista and proof of service by 4/21/2020. Ordered by Magistrate Judge Vera M. Scanlon on 4/14/2020. (Quinlan, Krista) (Entered: 04/14/2020)

 

04/21/2020

Mail receipt (Avshalumov, Roman) (Entered: 04/21/2020)

 

05/13/2020

STATUS REPORT ORDER: At the 3/13/2020 conference, counsel for Plaintiffs reported that Defendants Sinchi and Bautista were in settlement discussions with
Plaintiffs. On or before 5/22/2020, Plaintiffs shall file a status report letter updating the Court regarding latest developments in the settlement discussions. Plaintiffs
shall also include a proposed plan of action against Defendants Sinchi and Bautista and Defendant ABC Corporation (aka Stone Logic or Red Stone). Plaintiffs are to
send a copy of the docket and this order to Defendants Sinchi and Bautista and file a proof of service by 5/20/2020. Ordered by Magistrate Judge Vera M. Scanlon on
5/13/2020. (Chean, Jasmine) (Entered: 05/13/2020)

 

05/20/2020

Mail receipt (Avshalumov, Roman) (Entered: 05/20/2020)

 

05/22/2020

IS | fs

Letter Re: Status Report by Edison Bermeo Berrones, Pedro Cabrera, Jesus Chale (Avshalumov, Roman) (Entered: 05/22/2020)

 

05/26/2020

STATUS REPORT ORDER: On or before 7/10/2020, Plaintiffs shall file a status report letter updating the Court regarding latest developments in the settlement
discussions. Ordered by Magistrate Judge Vera M. Scanlon on 5/26/2020. (Quinlan, Krista) (Entered: 05/26/2020)

 

07/06/2020

Request for Certificate of Default by Edison Bermeo Berrones, Pedro Cabrera, Jesus Chale (Avshalumov, Roman) (Entered: 07/06/2020)

 

07/07/2020

SCHEDULING ORDER: A Telephone Conference is set for 7/29/2020 at 3:00 PM before Magistrate Judge Vera M. Scanlon. The Parties are to call 877-336-1829 and
type in the access code 3581283 for the AT&T conference bridge. Should the Parties experience delays or difficulty accessing the conference bridge due to a high
volume of calls, please dial again..In case of an emergency or should the Parties need to apprise the Court of any confidential developments requiring an adjournment
of the telephone conference, the Parties may contact the Court via email at Scanion_Chambers@nyed.uscourts.gov with 3 proposed alternative dates. No ex parte
communications. Ordered by Magistrate Judge Vera M. Scanlon on 7/7/2020. (Quinlan, Krista) (Entered: 07/07/2020)

 

07/10/2020

Letter re: Status Report by Edison Bermeo Berrones, Pedro Cabrera, Jesus Chale (Avshalumov, Roman) (Entered: 07/10/2020)

 

07/22/2020

BYES

Letter MOTION to Adjourn Conference by Amendola Marble & Stone Center, Inc.. (Shook, Nathan) (Entered: 07/22/2020)

 

07/23/2020

ORDER granting joint 23 Motion to Adjourn Conference. At the request of the parties, the 7/29/2020 Telephone Conference is rescheduled to 8/12/2020 at 11:00 AM
before Magistrate Judge Vera M. Scanlon. The Parties are to call 877-336-1829 and type in the access code 3581283 for the AT&T conference bridge. Should the
Parties experience delays or difficulty accessing the conference bridge due to a high volume of calls, please dial again. In case of an emergency or should the Parties
need to apprise the Court of any confidential developments requiring an adjournment of the telephone conference, the Parties may contact the Court via email at
Scanlon_Chambers@nyed.uscourts.gov with 3 proposed alternative dates. No ex parte communications. Ordered by Magistrate Judge Vera M. Scanlon on 7/23/2020.
(Quinlan, Krista) (Entered: 07/23/2020)

 

08/12/2020

NOTICE of Appearance by Janelle Jade Romero on behalf of Edison Bermeo Berrones, Pedro Cabrera, Jesus Chale (aty to be noticed) (Romero, Janelle) (Entered:
08/12/2020)

 

08/12/2020

Minute Entry for proceedings held before Magistrate Judge Vera M. Scanlon:Telephone Conference held on 8/12/2020. Janelle Romero appearing for Plaintiffs,
Nathan Aaron Shook appearing for Defendants. See separate docket entry for Order issuing from this proceeding. (FTR Log #11:03-11:40.) (Quinlan, Krista) (Entered:
08/12/2020)

 

08/12/2020

 

 

 

ORDER: As discussed during the 8/12/2020 conference, Plaintiffs’ counsel is to file a letter with the contact information for Stone Logic or Red Stone, Ruben Sinchi
and Victor Bautista. Discovery schedule set at 3/13/2020 conference will remain. The parties are reminded of the 9/16/2020 telephone conference. Defendants Sinchi
and Bautista and a representative of Red Stone or Stone Logic must participate. If they fail to appear, this Court may permit Plaintiffs to move for default judgment
against them. The Clerk's Office is requested not to issue default requested at 21 until directed by this Court. Plaintiff to send a copy of the docket and order to
Defendant Sinchi and Bautista and proof of service by 8/19/2020. Ordered by Magistrate Judge Vera M. Scanlon on 8/12/2020. (Quinlan, Krista) (Entered:
08/12/2020)

 

 

PACER Service Center
Transaction

08/12/2020 12:19:09
Code:

:19-cv-06530-RRM-

 

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?782025356092629-L._ 1 _0-1 3/3

 
 

 

Case 1:19-cv-06530-RRM-VMS Document 25 Filed 08/19/20 Page 5 of 7 PagelD #: 101

Helen F. Dalton and Associates, P.C.
Attorneys at Law

 

 

80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415

 

 

 

\Qsoen Sine:
BAI WIM Shao
Corona, Neus Nore \AoY

 

 

 
 

 

Helen F, Dalton and Associates, P.C,

Attorneys at Law

 

80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415

Voloon Dc

G2 Wood Arenig.
Maske, NY UASo

 

Case 1:19-cv-06530-RRM-VMS Document 25 Filed 08/19/20 Page 6 of 7 PageID #: 102

 

 

 

 
 

 

 

 

ONE \\ 0) SAAD) DOI)
FOG wl Al be

SIVIT AN ‘SUSpseH MODI ‘199 atINg “peoy sUapIeH MOD] 70-08

 

meq ye SKOUIOPY
“Vd ‘SoyBLIOSSYV pue wo Ved wopPH

 

 

 

 

 

Case 1:19-cv-06530-RRM-VMS Document 25 Filed 08/19/20 Page 7 of 7 PagelD #: 103
